                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 DEWEY'S TRUCIGNG USA LLC,

           Plaintiff,

     v.
                                                                  Case No. l 9-cv-738-jdp
 JAMI M. BOUDINOT,
 TIGER DRAGONS TRUCIGNG LLC,
 and WAYLEN R. TRANSPORT LLC,

           Defendants.



                                     DEFAULT JUDGMENT


          IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Dewey's Trucking USA LLC and against defendants Tiger Dragons Trucldng LLC and

Waylen R. Transport LLC as follows: (1) $44,813.35 in damages; (2) $3,4650 in fees; and

(3) $555.10 in costs. Plus interest on the judgment at the legal rate until the judgment is

satisfied.

          IT IS FURTHER ORDERED AND ADJUDGED that defendant Jami M. Boudinot

is dismissed from this case.
                                          TT/-
          Approved as to form this   17    day of December, 2019.



James~on
District Judge


~o~
Peter Oppeneer          f                                  Date
Clerk of Court
